Citation Nr: 0816223	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
stress fracture, left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for status-post 
stress fracture, right foot.

3.  Entitlement to a compensable evaluation for shin splints, 
right leg.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to July 
1994.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which assigned a 10 percent 
evaluation for the veteran's status-post stress fracture, 
left foot.  It also denied the remaining issues on appeal.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's status-post stress fracture, left foot, 
results in moderately severe nonunion or malunion of the 
tarsal or metatarsal bones, or a moderately severe foot 
injury.

2.  The competent medical evidence, overall, does not show 
that the veteran's status-post stress fracture, right foot, 
results in moderate nonunion or malunion of the tarsal or 
metatarsal bones, or a moderate foot injury.

3.  The competent medical evidence, overall, does not show 
that the veteran's shin splints, right leg, result in 
complaints, symptoms or disability.

4.  The competent medical evidence does not demonstrate that 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status-post stress fracture, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5283-5284 (2007).

2.  The criteria for a compensable evaluation for status-post 
stress fracture, right foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5283-5284 (2007).

3.  The criteria for a compensable evaluation for shin 
splints, right leg, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2007).

4.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
that the he had actual knowledge of the rating element of the 
claims.  

In addition, he was provided with notice of the type of 
evidence necessary to establish effective dates for the 
disabilities on appeal by correspondence dated in March 2006, 
prior to an October 2006 supplemental statement of the case 
(SSOC).  Any questions as to the appropriate effective dates 
to be assigned are moot as the claims have been denied. 

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

The veteran has demonstrated actual knowledge of what was 
needed to support his claims.  Specifically, the November 
2005 notice of disagreement, and the 2005 and 2006 VA 
examination reports, reflect that he discussed the impact 
that the disabilities have on his daily life and employment, 
and understood that he needed to show his disabilities were 
worse and/or precluded employment to support his claims.  
Thus, the notice deficiency does not affect the essential 
fairness of the adjudication and the presumption of prejudice 
is rebutted.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
reports.  The appellant was afforded VA medical examinations 
in July 2005, June 2006 and July 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  He has failed to 
submit a completed VA Form 21-4192 with respect to his TDIU 
claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.



Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left and right foot status-post stress fractures

The veteran's left foot status-post stress fracture is 
evaluated under Diagnostic Code 5283 (malunion or nonunion of 
tarsal or metatarsal bones) and Diagnostic Code 5284 (foot 
injuries, other).  His right foot status-post stress fracture 
is evaluated under Diagnostic Code 5283.  



A 10 percent evaluation is warranted for moderate malunion or 
nonunion of the tarsal or metatarsal bones, and a 20 percent 
evaluation is warranted for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  Diagnostic Code 
5283.  A 10 percent evaluation is warranted for moderate 
injury of the foot, and a 20 percent evaluation is warranted 
for moderately severe injury of the foot.  Diagnostic Code 
5284.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for status-post stress 
fracture, left foot, and against a compensable evaluation for 
status-post stress fracture, right foot.  

VA outpatient treatment reports dated during the appeal 
period reflect that the veteran sought treatment for pain of 
the left foot.  In May 2005, the veteran reported that his 
left foot pain ranged from 5/10 to 10/10.  In January 2006, 
he reported that the left foot pain was 9/10 at worst.  In 
December 2006, he stated that he had a new job that helped 
his pain because he did not have to stand as much.  Custom 
orthotics were ordered.  

Overall, the veteran's outpatient treatment reports are 
evidence against an increased evaluation for either the left 
or the right status-post stress fractures.  They simply do 
not show any nonunion or malunion of the right or left tarsal 
or metatarsal bones.  Diagnostic Code 5283.  They do not 
reflect that the veteran's right foot disability is 
comparable to a moderate injury, or that his left foot injury 
is comparable to a moderately severe injury.  Diagnostic Code 
5284.  In this regard, although they recount the veteran's 
complaints of left foot pain, they provide few if any 
objective findings.  

The report of a July 2005 VA examination provides that the 
veteran's Computerized Patients Records System (CPRS) was 
reviewed, sets forth the veteran's medical history, and 
reviews his current complaints.  The veteran complained of a 
pain that had developed about three years earlier in the left 
foot between metatarsal four and five that was present 24 
hours, seven days a week.  It was worse with weight bearing.  
When he woke up it was 15 minutes before he could walk, due 
to pain and stiffness.  After 30 minutes to an hour on his 
feet he had to stop and rest and elevate his feet.  Climbing 
stairs made it worse.  There was no flare-up, in that 
everyday was the same with the same problems.  The veteran 
took Ultram or Tramadol 50 mg twice a day for pain with mild 
relief.  He had used shoe inserts with some improvement.  He 
said that left foot pain had forced him to quit a job as a 
forklift operator (that he had held for six years) and a job 
as a woodcutter programmer (that he had held for four years).  
The veteran used no assistive device.  

Physical examination of the left foot showed no tenderness 
except during a maneuver used to test for metatarsalgia.  
This test resulted in pain and the complaints noted above.  A 
May 2005 X-ray report was described as attached but was not.  
(The Board observes that a May 2005 X-ray report located 
elsewhere in the veteran's claims file provides an impression 
of no acute fracture or dislocation).  The diagnosis was 
metatarsalgia of the left foot.  The examiner noted that 
there was no evidence of stress fracture at that time.  

The veteran complained of pain in the right foot only at the 
end of the day after being on his feet.  If not on his feet, 
he had no right foot pain but the pain was considerable and 
limited how much he could accomplish at work.  The pain was 
located on the plantar aspect of the right foot.  Weight 
bearing was the only precipitating factor and only at the end 
of, or toward the end, of the day.  He used an insole for 
very mild relief.  He used pain medication with some relief.  

On physical examination, neurological examination was normal 
and the right foot was not tender.  There was a callous on 
the lateral sole measuring 1.5 by 1.5 cm.  An attached 
December 2002 X-ray report noted a mild deformity of the mid-
shaft of the third metatarsal, probably due to old fracture 
deformity.  No other abnormality was demonstrated.  The 
diagnosis was status-post stress fracture right foot with 
arthritis of the right foot bones.  The examiner stated that 
he was unable to estimate function during a flare-up without 
undue speculation.  

The report of a June 2006 VA examination by the same VA 
examiner provides that the veteran's medical records and CPRS 
were reviewed.  The examiner related a history of private 
surgery for left arch pain in 2000.  The veteran did not 
relate this pain to his service.  

The veteran's complaints for the feet were essentially the 
same as recounted in the July 2005 VA examination report.  He 
used VA-provided shoe inserts for slight relief, but no other 
assistive or corrective devices.  He characterized the left 
foot pain as a hard ache.  The pain in the right foot was 
relieved with rest and non-weight-bearing position.  The 
veteran used Tramdol 50 mg four times a day with virtually no 
relief.  Shoe inserts gave very slight relief.  The veteran's 
employment history was essentially the same as provided in 
the July 2005 VA examination report.  He had last worked in 
December 2005 to January 2006 at a temporary Christmas job.  
The veteran attributed his divorce partly to his disability 
of the feet.  He could walk as far as one-quarter mile 
despite the pain with weight bearing.  

On physical examination, the veteran walked with a nearly 
normal gait.  There was abnormal wear on the medial side of 
the left shoe heel.  The feet appeared normal generally.  
Capillary refill was four to five seconds and the pulses to 
the left foot and ankle were decreased.  There were no 
calluses or abnormal masses.  The toes were in the proper 
position.  

On the left foot, palpation revealed pain in the area of the 
fourth and fifth metatarsals.  There was objective evidence 
of pain, in that the veteran jumped while he was on the 
table.  The overall foot architecture and appearance was not 
deformed by this area but it was very definitely tender to 
palpation.  There was no claw foot, hammertoe, or difficulty 
standing or walking.  The forefoot was essentially negative 
with palpation.  He could stand on his toes with some pain in 
the left foot.  Undated X-ray examination results were read 
in the imaging system.  While the examiner felt the X-ray 
showed some mild areas of demineralization, the report was 
read as normal.  (The Board observes that a May 2006 VA X-ray 
report does not provide an impression but does reflect that 
various joints were well preserved and there were no soft 
tissue or bony abnormalities).  A May 2006 MRI was also noted 
to be unrevealing.  (The Board observes that a May 2006 VA 
MRI report results in an impression of no definite cause for 
patient's pain identified in this study).  


On the right foot, there were no calluses, hammertoes, 
abnormal position or masses.  The foot appeared normal.  The 
pulses were normal or slightly decreased.  The arch was 
nontender, the Achilles area was normal and the forefoot was 
nontender with palpation. 

The final diagnosis was residual stress fractures both feet, 
right third metatarsal and left fourth and fifth metatarsals.  
The examiner commented that the left foot was objectively 
tender.  The veteran did have to get off his feet at times, 
but he never had to stay in bed for 24 hours because of his 
feet.  The veteran had moderate incapacity to the painful 
left foot.  Beyond that, the examiner could find no other 
incapacity.  The veteran denied flare-ups.  The examiner was 
unable to estimate function and any flare-up without undue 
speculation.

Overall, these VA examination reports are evidence against an 
increased evaluation for either the left or the right foot 
status-post stress fractures.  They simply do not show an 
nonunion or malunion of the right or left tarsal or 
metatarsal bones.  Diagnostic Code 5283.  

The examination reports also reflect that the veteran's right 
foot was essentially normal.  Thus, the right status-post 
stress fracture is not comparable to a moderate injury.  
Diagnostic Code 5284.  The examination reports reflect that 
the veteran's left foot is essentially normal except for 
tenderness to palpation of the fourth and fifth metatarsals.  
Thus, the left status-post stress fracture is not comparable 
to a moderately severe injury.  Id.

The Board recognizes the veteran's complaints of constant 
left foot pain, and right foot pain at the end of the day.  
As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
veteran's status-post left foot and right foot stress 
fractures are contemplated in the current 10 percent and 
noncompensable evaluations, respectively.  As noted above, 
the veteran denied flare-ups.  To the extent that there is 
any functional loss due to pain, weakness or excess 
fatigability, the examiner was unable during either report to 
estimate function during any flare-up without undue 
speculation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.


right leg shin splints

The veteran's right shin splints are evaluated under 
Diagnostic Code 5262, for impairment of the tibia and fibula.  
Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  Diagnostic Code 5262. 

The report of a June 2006 VA examination provides that the 
veteran's CPRS was reviewed.  The veteran currently stated 
that he had no symptoms of his legs whatever as far as shin 
splints were concerned.  He pointed to his anterior tibial 
muscles and anterior tibial group and said that they were 
completely asymptomatic with walking and resting 24 hours a 
day, seven days a week.  The veteran stated that he had 
recovered fully from his shin splints and they did not bother 
him at all.  On physical examination, the veteran's legs 
appeared normal.  Palpation of the ankles and knees was 
nontender.  Range of motion of the right ankle was 
dorsiflexion from 0 to 8 degrees and plantar flexion 0-60 
degrees.  Range of motion of the right knee was 0 of 
extension to 115 degrees of flexion.  The diagnosis was 
residual shin splints of the legs with no symptoms and no 
pathology found at this time.  

The negative findings set forth in this examination report 
clearly weigh against a compensable evaluation for the 
veteran's right shin splints under Diagnostic Code 5262.  
While the range of motion of the right knee and ankle were 
not completely normal in all directions (see 38 C.F.R. 
§ 4.71a, Plate II), the medical evidence indicates that the 
veteran's service connected shin splints was not the source 
of the limited dorsiflexion or excess plantar flexion of the 
right ankle, or of the limited right knee flexion.  
Consideration of the Deluca factors does not result in any 
compensation, as the veteran denies any symptoms, even with 
walking.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased evaluation for 
status-post stress fractures of the left or right feet, or 
shin splints of the right leg.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

TDIU

The veteran contends that his service-connected status-post 
stress fractures of the right and left feet, along with his 
service-connected right leg shin splints, prevent him from 
being able to work.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2007).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2007).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  


The veteran's service-connected disabilities are status-post 
stress fracture of the left foot, evaluated as 10 percent 
disabling; status-post stress fracture of the right foot, 
evaluated as noncompensable; and right leg shin splints, 
evaluated as noncompensable.  The combined evaluation is 10 
percent, which fails to satisfy the initial schedular 
requirements for consideration of a TDIU rating.  38 C.F.R. 
§ 4.16(a).

Moreover, in this case there is credible evidence that the 
veteran is able to secure or follow a substantially gainful 
occupation.  See Beaty, supra.  A December 2006 VA outpatient 
treatment report reflects that the veteran informed VA health 
care providers that he had a new job that allowed him to 
spend time off his feet.  This evidence of employment weighs 
heavily against the veteran claim.  It is the most recent 
medical evidence addressing the veteran's employability of 
record.  It reflects a statement he made in the process of 
seeking medical treatment, making it especially probative.  
The Board also finds it significant that the veteran has 
failed to submit a requested VA Form 21-4192, completed by 
his last employer.  

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a TDIU rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

An evaluation in excess of 10 percent for status-post stress 
fracture, left foot, is denied.

A compensable evaluation for status-post stress fracture, 
right foot, is denied.

A compensable evaluation for shin splints, right leg, is 
denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


